                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    KASEY F HOFFMANN,                                    Case No. 18-cv-06577-JD
                                                       Plaintiff,
                                   8
                                                                                             ORDER
                                                v.
                                   9
                                                                                             Re: Dkt. Nos. 36, 39
                                  10    E OLIVEROS,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, proceeds with a pro se civil rights complaint under 42 U.S.C. §

                                  14   1983. Plaintiff has filed a motion for discovery and defendant has filed a motion for an extension.

                                  15          Plaintiff is advised that the Court generally is not involved in the discovery process and

                                  16   only becomes involved when there is a dispute between the parties about discovery responses.

                                  17   Discovery requests and responses normally are exchanged between the parties without any copy

                                  18   sent to the court. See Fed. R. Civ. P. 5(d) (listing discovery requests and responses that “must not”

                                  19   be filed with the court until they are used in the proceeding or the court orders otherwise). Only

                                  20   when the parties have a discovery dispute that they cannot resolve among themselves should the

                                  21   parties even consider asking the court to intervene in the discovery process. The Court does not

                                  22   have the resources to oversee all discovery, and so requires that the parties present to it only their

                                  23   very specific disagreements. To promote the goal of addressing only very specific disagreements

                                  24   (rather than becoming an overseer of all discovery), the Court requires that the parties meet and

                                  25   confer to try to resolve their disagreements before seeking court intervention. See Fed. R. Civ. P.

                                  26   37(a); N.D. Cal. Local Rule 37. Where, as here, one of the parties is a prisoner, the Court does not

                                  27   require in-person meetings and instead allows the prisoner and defense counsel to meet and confer

                                  28   by telephone or exchange of letters. Although the format of the meet-and-confer process changes,
                                   1   the substance of the rule remains the same: the parties must engage in a good faith effort to meet

                                   2   and confer before seeking court intervention in any discovery dispute. Plaintiff’s motion for

                                   3   production (Docket No. 39) is DENIED. Plaintiff should submit his discovery requests to

                                   4   defendant. It is hereby ordered that defendant’s request for an extension of time (Docket No. 36)

                                   5   is GRANTED and a dispositive motion shall be filed by November 8, 2019.

                                   6          IT IS SO ORDERED.

                                   7   Dated: October 16, 2019

                                   8

                                   9
                                                                                                   JAMES DONATO
                                  10                                                               United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        KASEY F HOFFMANN,
                                   4                                                          Case No. 18-cv-06577-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        E OLIVEROS,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on October 16, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Kasey F Hoffmann ID: K36451
                                       P.O. Box 608
                                  18   D-5-6L
                                       Tehachapi, CA 93581
                                  19

                                  20

                                  21   Dated: October 16, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          3
